Citation Nr: 1825043	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating for intervertebral disc syndrome (IVDS) with degenerative arthritis, rated as 20-percent disabling prior to November 9, 2017, and 40-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2007 to August 2007.  The Veteran also served in the Reserves. 
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for IVDS with degenerative arthritis (assigning a 20-percent initial rating) and bilateral peripheral neuropathy of the lower extremities (assigning separate initial 10-percent ratings).

The Board previously remanded these matters for evidentiary development in January 2013 and September 2015.  In a January 2018 rating decision, the RO awarded an increased, 40-percent rating for IVDS, effective November 9, 2017, and granted service connection for associated erectile dysfunction (as well as special monthly compensation for loss of use of a creative organ).  As the Veteran has not expressed satisfaction with the rating assigned for his IVDS, the claim for an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, because the grant of service connection for erectile dysfunction constitutes a full grant of the benefit sought, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

In its September 2015 remand, the Board directed the AOJ to attempt to obtain the Veteran's outstanding service treatment records from the Veteran's reserve duty before and after his period of active duty, as well as his clinical hospitalization and physical therapy records from Moncrief Army Community Hospital.  The Board instructed the AOJ to attempt to obtain these records, and, if the records could not be obtained, to issue a Formal Finding of Unavailability detailing the steps the AOJ took to obtain the records and why further efforts would be futile.  See 38 C.F.R. § 3.159(e).  On review, it does not appear this directive has been satisfied-although some additional records were associated with the claims file, most were duplicative and there is no evidence that the RO made the requisite records requests or notified the Veteran in accordance with the Board's instructions.  Thus, a remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Updated VA Examination

The Veteran contends that he is entitled to an increased disability rating for his IVDS with degenerative arthritis.  On review, the Board finds that a remand is warranted, as the most recent VA examination report of record is inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was last afforded a VA examination of his thoracolumbar spine in November 2017.  Notably, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the November 2017 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  Thus, under Correia and 38 C.F.R. § 4.59, a new examination is necessary.

The Board further notes that in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, 29 Vet. App. at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In this case, the November 2017 VA examination report reflects that the Veteran did not report flare-ups, although he did report that his pain was "made worse with movement, prolonged sitting, and standing."  Nevertheless, on remand, the examiner should again inquire whether the Veteran has flare-ups, and, if such are indicated, provide estimates regarding the severity, frequency, and duration of such episodes, to include loss of range of motion.

Inextricably Intertwined Claims

The Veteran contends that he is entitled to increased initial ratings for bilateral lower extremity peripheral neuropathy.  He also contends that his service-connected disabilities prevent him from working, and that he is therefore entitled to a TDIU.  Because these issues are inextricably intertwined with his claim for an increased rating for his IVDS with degenerative arthritis, they must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2018 to the present.

2.  The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure these records must be documented in the claims file.

Specifically, the RO is asked to request the Veteran's clinical hospitalization records from Moncrief Army Community Hospital relating to his June 2007 back injury, as well as all outstanding service records from the Veteran's active duty and reserve service.  If, after making reasonable efforts to obtain such records the RO is unable to secure the records, the RO must notify the Veteran by issuing a Formal Finding of Unavailability Memorandum, which (a) identifies the specific records the RO is unable to obtain; (b) briefly explains the efforts made to obtain these records; (c) describes any further action to be taken by the RO with respect to the claim; and (d) informs the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected IVDS with degenerative arthritis, to include associated bilateral lower extremity peripheral neuropathy.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran the severity, frequency, duration, or functional loss manifestations of his flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing all indicated development, readjudicate the claims on appeal, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

